The opinion of the court was delivered by
Mason, J.:
The state auditor was requested to register bonds issued by rural high school district No. 101. He refused, on the ground that notice of the election at which it was voted to issue them was published only eleven days in ■advance, instead of twenty-one days, as required by the statute (Laws 1915, ch. 311, § 2). This proceeding is brought to require such registration.
The proposition to issue the bonds received a majority of the votes cast, but not a majority of all who were entitled to vote, although more than sixty per cent of the electors had signed the petition for the calling of the election. Therefore it can not be said that the omission to publish the notice for the prescribed time could not possibly have affected the result. Whatever might be the rule otherwise, in such a situation the defect has been expressly adjudged to be fatal. (The State, ex rel., v. Staley, 90 Kan. 624, 135 Pac. 602.) The bonds having been issued without valid authority, the auditor properly refused to register them.
In the brief in behalf of the district an argument is made based upon the inconvenience and injustice that will result *201from a decision holding the organization to be invalid. The legal existence of the district, however, is not involved in this proceeding.
The writ asked for is denied.